Citation Nr: 1758526	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 12-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for an anxiety disorder have not been met at any point in the appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for an anxiety disorder, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159 (b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in July 2011, February 2012, January 2016, and August 2017. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim.

The case was remanded in May 2017 in order to retrieve any outstanding VA treatment records, and to provide the Veteran with a VA examination to determine the current severity of the Veteran's anxiety disorder. The Veteran's VA treatment records were retrieved, and the Veteran was afforded a VA examination in August 2017. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Service-Connected Anxiety Disorder 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Psychiatric disabilities, such as anxiety disorders, are evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events). Id. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in April 2016, and therefore, the claim is governed by DSM-5. 

The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See DSM-5, p. 16 (2013). In this case, however, DSM-IV was in use during the majority of the applicable appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See DSM-IV, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 
Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect a veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).

The Veteran was granted service connection for an anxiety disorder effective April 28, 2011, and the disability was assigned a 30 percent disability rating. Upon VA examination in July 2011, the Veteran endorsed symptoms of anxiety, suspiciousness and paranoia. The Veteran also stated his symptoms affected his total daily functioning, causing occasional social avoidance. The Veteran reported that he had trouble sleeping for two years, sleeping approximately four to five hours nightly with early morning awakening. 

However, the Veteran reported that he worked as a mail carrier for 36 years and a welder for one year, describing his relationship with his supervisors and co-workers as "good." The Veteran also indicated that his relationship with his family was good. The Veteran reported that he experienced panic attacks less than once per week, experiencing just two attacks in the five years previously. The examiner noted the Veteran's symptoms were mild or transient, but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. The examiner noted the Veteran's orientation was within normal limits. The examiner also noted the Veteran's appearance, hygiene, and behavior was appropriate. The examiner indicated that the Veteran maintained good eye contact and that his affect and mood reflected his anxiety and depressed mood. The examiner noted the Veteran's speech was within normal limits, his judgment was not impaired, and he had no difficulty understanding commands. The examiner noted the Veteran's memory was mildly impaired, forgetting names, directions, and recent conversations. The examiner noted the Veteran's GAF score was 62, and indicated that the prognosis for the Veteran's psychiatric condition as "good."

Upon VA examination in February 2012, the examiner noted the Veteran's anxiety disorder caused occupational and social impairment due to mild or transient symptoms. The examiner noted the Veteran experienced symptoms of anxiety, suspiciousness, and chronic sleep impairment. 

Upon VA examination in January 2016, the Veteran reported mild, transient anxiety symptoms that did not impair his functioning. The examiner indicated that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. The examiner also indicated that the Veteran's diagnosed anxiety disorder was in full remission. The examiner noted the Veteran's speech was clear, relevant, and coherent. The examiner also noted the Veteran's mood and affect were within normal limits. The Veteran reported some memory problems, which he attributed to age. The Veteran reported that his heart races "every once in a while," the last incident occurring two months prior to the examination. 

In an April 2016 letter, the Veteran's VA social worker stated that the Veteran experiences symptoms of panic attacks while sitting in traffic, isolation, and emotional numbing. The social worker also indicated that the Veteran's short term memory is worsening, and he lacks motivation. The practitioner also indicated that the Veteran exhibits symptoms of avoidance, and that discussing his trauma exacerbates his depression and anxiety. The practitioner also noted that the Veteran's anxiety disorder has negatively impacted the Veteran's interpersonal relationships, preferring to isolate himself. 

During the June 2016 hearing, the Veteran stated that he experiences rage, memory loss, panic attacks, sleep impairment. The Veteran indicated that he maintained multiple friendships with fellow veterans. The Veteran also indicated that he maintained a relationship with his younger sister, seeing her approximately twice a month. 

Upon VA examination in August 2017, the examiner opined that the Veteran's anxiety disorder symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran reported anxiety, suspiciousness, insomnia, and social isolation. The examiner noted the Veteran experienced anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships. 

January 2017 VA treatment records note that the Veteran denied having little interest or pleasure in doing things and denied feeling down, depressed, or hopeless. 

In an August 2017 letter, the Veteran's VA social worker stated that the Veteran experiences symptoms of panic attacks while sitting in traffic, isolation, and emotional numbing. The social worker also indicated that the Veteran's short term memory is worsening, and he lacks motivation. The practitioner also indicated that the Veteran exhibits symptoms of avoidance, and that discussing his trauma exacerbates his depression and anxiety. The practitioner also noted that the Veteran's anxiety disorder has negatively impacted the Veteran's interpersonal relationships, preferring to isolate himself. 

Given the above, the lay and medical evidence demonstrates that the Veteran's anxiety disorder is manifested by symptoms of depressed mood, anxiety, hypervigilance, chronic sleep impairment, panic attacks, suicidal thoughts, socially-isolative behaviors, loss of interest in pleasurable activities, memory loss, and difficulty in establishing and maintaining effective work and social relationships. In weighing the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the symptomatology associated with the Veteran's anxiety disorder more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with the 30 percent disability rating currently assigned. 38 C.F.R. § 4.130, Diagnostic Code 9413. 

The Veteran has demonstrated consistently normal conversation and behavior. The Veteran's treatment records do not reflect that he demonstrates circumstantial or circular speech, nor has he demonstrated impaired abstract thought. The Veteran's affect is consistently described as within normal limits. The Veteran has not demonstrated difficulty in understanding complex commands. Although the Veteran experiences some memory loss, it has consistently been described as mild. The Veteran has occasionally forgotten names, directions, and recent events, consistent with the 30 percent disability rating.

The Veteran has described symptoms of rage, but general behavior has been described as appropriate. In January 2016, the Veteran's VA clinician noted he manages his anger well, and only gets angry at politicians he sees on television. The Veteran has endorsed experiencing only occasional panic attacks, triggered by sitting in traffic. The Veteran endorsed suicidal ideations on two occasions in July 2011 and June 2012. Otherwise, the Veteran has denied suicidal and homicidal ideations and has never been deemed a danger to himself or others. 

The Veteran has stated that he prefers to be alone, but also indicated that when he was employed, he did not have any difficulties getting along with his supervisors and co-workers. Further, the Veteran also indicated he maintains current relationships with fellow veterans as well as his younger sister, whom he visits with approximately twice every month. 

The Veteran's VA social worker noted that the Veteran experiences disturbances of motivation and mood. However, the Veteran's treatment records note the Veteran's mood as "mellow" or within normal limits. The February 2012 VA examiner did not note that the Veteran experienced disturbances of motivation or mood. During the June 2016 hearing, the Veteran stated he gets into political disagreements with his friends, but did not endorse any disturbances in motivation or mood.

Although the Veteran's symptoms wax and wane across the appeal period, the evidence, when viewed as a whole, demonstrates a consistent disability picture that more closely approximates a 30 percent disability rating. For these reasons, the Board finds that the preponderance of the evidence is against a rating of 50 percent.
In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran. Layno v. Brown, 6 Vet. App. 465 (1994). However, while these assertions are probative, they are not dispositive in and of themselves, and must also be weighed in view of clinical data recorded by medical professionals who are specifically tasked to review such mental impairment. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

An initial disability rating in excess of 30 percent for an anxiety disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


